Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Huynh (6026848).
Hyunh, discloses a valve comprising: a solid face 48,24,26,32 having a generally circular opening (at 48) therein and moveable between at least first and second positions (against seat 34); and a poppet assembly comprising: an elongated stem (portion of 44 inside 42); a generally circular disc (portion of 44 above 42 in Fig 4) attached to the stem and of a size at least that of the opening; and a coil spring 42 positioned about the stem (portion of 44 inside 42) and in contact with the disc (portion of 44 above 42 in Fig 4) so as to bias the disc to close the opening unless force of fluid impinging on the disc exceeds force provided by the coil spring 42 on the disc..
Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Huang (7509969).
Huang, Fig. 1, discloses a valve comprising: a solid face 58 having a generally circular opening ( for 42) therein and moveable between at least first and second positions (closed and open, Fig 3,4); and a poppet assembly comprising: an elongated stem (portion of 40 inside 62); a generally circular disc 44 attached to the stem and of a size at least that of the opening; and a coil spring 62 positioned about the stem and in contact with the disc 44 so as to bias the disc to close the opening unless force of fluid impinging on the disc exceeds force provided by the coil spring on the disc.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753